
	
		III
		111th CONGRESS
		2d Session
		S. RES. 691
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2010
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To permit the collection of clothing, toys,
		  food, and housewares during the holiday season for charitable purposes in
		  Senate buildings.
	
	
		1.Collection of clothing, toys,
			 food, and housewares during the holiday season for charitable purposes in
			 Senate buildings
			(a)In
			 generalNotwithstanding any other provision of the rules or
			 regulations of the Senate—
				(1)a Senator,
			 officer, or employee of the Senate may collect from another Senator, officer,
			 or employee of the Senate within Senate buildings nonmonetary donations of
			 clothing, toys, food, and housewares for charitable purposes related to serving
			 those in need or members of the Armed Services and their families during the
			 holiday season, if the charitable purposes do not otherwise violate any rule or
			 regulation of the Senate or of Federal law; and
				(2)a Senator,
			 officer, or employee of the Senate may work with a nonprofit organization with
			 respect to the delivery of donations described in paragraph (1).
				(b)ExpirationThe
			 authority provided by this resolution shall expire at the end of the 2nd
			 session of the 111th Congress.
			
